Case: 18-40710   Document: 00515602706   Page: 1   Date Filed: 10/15/2020
  Case: 18-40710   Document: 00515602707      Page: 1   Date Filed: 10/15/2020




                   United States Court of Appeals
                                FIFTH CIRCUIT
                             OFFICE OF THE CLERK
LYLE W. CAYCE                                                    TEL. 504-310-7700
CLERK                                                         600 S. MAESTRI PLACE,
                                                                      Suite 115
                                                             NEW ORLEANS, LA 70130

                           October 15, 2020


Mr. David O'Toole
Eastern District of Texas, Sherman
101 E. Pecan Street
Federal Building
Room 216
Sherman, TX 75090-0000

      No. 18-40710    Jason Van Dyke v. Thomas Retzlaff
                      USDC No. 4:18-CV-247


Dear Mr. O'Toole,
Enclosed is a copy of the Supreme Court order denying certiorari.


                                 Sincerely,
                                 LYLE W. CAYCE, Clerk



                                 By: _________________________
                                 Stacy M. Carpenter, Deputy Clerk
